Citation Nr: 0503737	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-34 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from August 1981 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO, in November 2004.  A transcript of the 
hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  A review of the record shows the veteran 
was notified of the VCAA as it applies to his present appeal 
in the July 2003 statement of the case (SOC).

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The Board notes that the veteran was afforded a VA 
examination in January 2003.  At that time the examiner noted 
that the veteran's medical records were not made available to 
him prior to the examination.

During the aforementioned November 2004 Travel Board hearing, 
the service representative noted that the veteran was last 
afforded a VA examination over a year ago.  The veteran, in 
essence, testified that both his left wrist and right ankle 
symptomatology had increased since the time of the last VA 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The Court has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

In addition the service representative noted that the veteran 
had continued treatment to the present time through the VAMC 
outpatient Clinic in Fayetteville, North Carolina.  These 
records should be obtained and added to the claims file prior 
to the adjudication of the claim.  As such, the RO should 
request any recent treatment records for the veteran's left 
wrist and right ankle disorders from the VA clinic.

The Board finds that the veteran should be afforded a VA 
examination to obtain information as to the current level of 
disability of the veteran's left wrist and right ankle 
disorders.  Prior to this examination, the RO should obtain 
and associate with the claims file any additional outstanding 
pertinent medical records, including from the VAMC outpatient 
Clinic in Fayetteville, North Carolina.  .  

Accordingly, the claims are REMANDED for the following 
actions:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his left wrist and right ankle 
disorders since the January 2003 VA 
examination.   The RO should obtain 
medical records from all identified 
sources, including treatment records from 
the Fayetteville, North Carolina, VAMC 
since January 2003 not currently in the 
claims file.

2.  After completion of the above, the RO 
should arrange for the veteran to undergo 
an examination by an appropriate 
specialist for evaluation of his left 
wrist and right ankle disorders.  The 
claims file must be made available to the 
examiner.  The examiner should elicit a 
detailed history from the veteran 
regarding his left wrist and right ankle 
problems during service and after 
service.  The examiner should complete 
the "Bones" Disability Examination 
Worksheet for the left wrist, and the 
"Joints" Disability Examination 
Worksheet for the right ankle.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is specifically requested to 
comment on the range of motion for the 
left wrist and right ankle, including the 
degree of motion that is limited by pain, 
if any; whether arthritis of the left 
wrist and right ankle is manifested by x- 
ray findings; and whether there are 
objective findings of swelling, 
tenderness, or crepitus.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

